Citation Nr: 1503766	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a mouth/dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a mouth/dental disability for compensation purposes, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Further, entitlement to VA outpatient dental treatment has already been established.  Therefore, no additional action is required.  


FINDING OF FACT

The Veteran sustained an in-service trauma that resulted in the loss of three teeth, but the loss of teeth was not due to the loss of substance of the body of the maxilla or mandible and the lost teeth are replaceable.    


CONCLUSION OF LAW

The criteria to establish service connection for dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, a September 2011 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and a VA examination was conducted in November 2011.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  Replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381.  

The Veteran states he lost three teeth during service and was required to get partial dentures as a result.  In fact, the Veteran's STRs show he sustained a blow to the face in June 1967 for which he received treatment.  Further, the April 1969 separation examination also noted the in-service loss of teeth and treatment.  There are no other service treatment records that indicate treatment for a mouth/dental condition as a result of this loss of teeth during the Veteran's military service.  

In this case, while the Veteran did lose three teeth in-service, he is not shown to have sustained compensable "dental trauma", or to have one of the dental disorders listed under 38 C.F.R. § 4.150.  Therefore a compensable dental condition is not shown.  

VA treatment records, dated through June 2011, show the Veteran received regular dental care, including periodic examinations and x-rays.  However, these VA treatment records fail to show the Veteran suffers from any additional disabilities resulting from the in-service trauma.  

In November 2011, the Veteran was scheduled for a VA examination.  The VA examiner noted the only mouth/ dental condition currently diagnosed was loss of teeth.  The examiner specifically found there was no loss of teeth due to loss of substance of the body of the maxilla or mandible.  Further, while the examiner determined the Veteran's loss of teeth was due to trauma, it was also noted that the masticatory surfaces were restored by suitable prosthetics.  

Therefore, while the Veteran clearly sustained a trauma in-service resulting in loss of teeth, there is no evidence of sustained loss of substance of the body of the maxilla or mandible, resulting in loss of teeth during service.  The teeth are also shown to be replaceable.  Thus, the Veteran does not exhibit a compensable dental condition for VA purposes.  See 38 C.F.R. § 4.150.  Accordingly, a preponderance of the evidence is against a finding that service connection of dental disability for compensation purposes is warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a mouth/dental condition for compensation purposes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


